FILED
                             NOT FOR PUBLICATION                            MAR 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


QI Y. CHEN, AKA Qi Yao Chen, AKA                 No. 13-71817
Qiyao Chen, AKA Qu Y. Chen, AKA Qu
Yao Chen, AKA Wee Liang Tan, AKA Qi              Agency No. A095-721-927
Yao,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges

       Qi Y. Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Chen’s contentions regarding a pattern or

practice of persecution of Christians in China, or the potential impact of his prior

problems with the government in China on his well-founded fear, because he failed

to raise these issues before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (court lacks jurisdiction to review claims not raised to the agency).

      The BIA did not abuse its discretion in denying Chen’s motion to reopen as

untimely because the motion was filed over four years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and the BIA reasonably determined Chen

failed to establish changed circumstances in China to qualify for an exception to

the time limitations for a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Najmabadi, 597 F.3d at 986.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    13-71817